                                                                                           FILED
                            IN THE UNITED STATES DISTRICT COURT                             MAY   12019
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION                                     STCOURT
                                                                                                 OFT
                                                                                                    UTy c-
UNITED STATES OF AMERICA,                            CRIMINAL NO. 5                        /66
                                                I                                      -          OAE

               Plaintiff,                       I    SUPERSEDING INFORMATION


VS.                                             I   [18 U.S.C. § 1466A(b)(1) & (d)(4)
                                                I   Possession of Obscene Visual Representations
BENJAMIN JOOST BOGARD,                          I   of the Sexual Abuse of Children]


               Defendant.                       I




THE UNITED STATES ATTORNEY CHARGES THAT:

                                          COUNT ONE
                                     [18 U.S.C. 1466A(b)(1)]

       On or about January 25, 2019, within the Western District of Texas and elsewhere, the

Defendant,

                                BENJAMIN JOOST BOGARD,

did knowingly possess one or more visual depictions that depicts a minor engaging in sexually

explicit conduct, and are obscene, that had been shipped and transported in interstate and foreign

commerce by any means, including by computer,

   All in violation of Title 18, United States Code, Section 1466A(b)(1) and (d)(4).


      NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                          [See Fed. R. Crim. P. 32.21

  Possession of Obscene Visual Representation of the Sexual Abuse of Children Violation
                                      and Forfeiture Statute
         [Title 18 U.S.C. §   1466A(b)(1) and (d)(4), subject to forfeiture pursuant to
                              Title 18 U.S.C. § 1467(a)(1) and (3)1
       As a result of the foregoing criminal violations set forth in Count One, the United States

of America gives notice to Defendant BENJAMIN JOOST BOGARD, of its intent to seek the

forfeiture of any forfeitable property upon conviction and pursuant to Fed. R. Crim. P. 32.2 and

Title 18 U.S.C.   §   1467, which states:

       Title 18 U.S.C. § 1467. criminal forfeiture
                (a) Property subject to criminal forfeiture.-A person who is convicted
                   of an offense involving obscene material under this chapter shall forfeit
                   to the United States such person's interest in-

                          (1) any obscene material produced, transported, mailed, shipped, or
                          received in violation of this chapter;

                          (3) any property, real or personal, used or intended to be used to
                          commit or to promote the commission of such.

       This Notice of Demand for Forfeiture includes, but is not limited to, the properties
described below.
                                             Personal Property

         1.   Any and all online accounts used by the defendant;
        2. Huawei P20 Lite ANE-LX3 cellular telephone bearing serial number
              KPSDU18425000143.



                                                  Respectfully Submitted,

                                                  JOHN F. BASH
                                                  UNITED STATES ATTORNEY

                                            BY:
                                                  TRACY THOMPSOIk
                                                  Assistant U.S. Attorney
